I dissent upon the ground that it is beyond the power of the legislature to term either murder or an assault with intent to kill "juvenile delinquency," and then proceed to an adjudication of guilt without regarding the constitutional safeguards applicable to criminal prosecutions, and impose, upon that adjudication, the penalty prescribed for the specific criminal offense thus branded juvenile delinquency. I so interpret the statute.
R.S. 1937, 9:18-30 authorizes, upon such adjudication, the imposition of "the penalty provided by law" — one that was established as in consonance with the criminal concept of the particular transgression against society. The difference in nomenclature does not alter the essential character of the act thus given judicial cognizance. For a specific offense, termed a crime when committed by a person of the age of sixteen years or more, the court may impose the same penalty prescribed by the law in the case of an adult, although, "on proper cause shown," it "may" direct that the child be committed "to a public institution established for the care, custody, instruction and reform of juvenile offenders," or "to any other like institution commitment to which may be authorized *Page 280 
by law." However praiseworthy the purpose, it seems to me that only by amendment of the organic law can such a radical departure be had.